Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 1 of 50 PageID #: 4840
                                                                          1


   1                          IN THE UNITED STATES DISTRICT COURT

   2                          IN AND FOR THE DISTRICT OF DELAWARE

   3                                          - - -
         ARENDI S.A.R.L.,
   4                                          :            CIVIL ACTION
                      Plaintiff,              :
   5     v                                    :
                                              :
   6     LG ELECTRONICS, INC., LG             :
         ELECTRONICS USA, INC., and LG        :
   7     ELECTRONICS MOBILECOMM U.S.A., INC., :
                                              :            NO. 12-1595-LPS
   8                  Defendants.
         ------------------------------------
   9     ARENDI S.A.R.L.,
                                              :            CIVIL ACTION
  10                  Plaintiff,              :
         v                                    :
  11                                          :
         APPLE, INC.,                         :
  12                                          :            NO. 12-1596-LPS
                      Defendant.              :
  13
         ------------------------------------
  14     ARENDI S.A.R.L.,
                                                      :    CIVIL ACTION
  15                    Plaintiff,                    :
         v                                            :
  16                                                  :
         BLACKBERRY LIMITED and                       :
  17     BLACKBERRY CORPORATION,                      :
                                                      :    NO. 12-1597-LPS
  18                    Defendants.
                                              - - -
  19
                                       Wilmington, Delaware
  20                                 Monday, January 25, 2021
                                       Telephone Conference
  21
                                              - - -
  22
         BEFORE:              HONORABLE LEONARD P. STARK, Chief Judge
  23
                                              - - -
  24

  25                                                  Brian P. Gaffigan
                                                      Official Court Reporter
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 2 of 50 PageID #: 4841
                                                                          2


   1     ------------------------------------
         ARENDI S.A.R.L.,
   2                                                 :     CIVIL ACTION
                        Plaintiff,                   :
   3     v                                           :
                                                     :
   4     MOTOROLA MOBILITY LLC f/k/a                 :
         MOTOROLA MOBILITY, INC.,                    :
   5                                                 :     NO. 12-1601-LPS
                     Defendant.                      :
   6     ------------------------------------
         ARENDI S.A.R.L.,
   7                                          :            CIVIL ACTION
                     Plaintiff,               :
   8     v                                    :
                                              :
   9     SONY MOBILE COMMUNICATIONS (USA) INC.:
         f/k/a SONY ERICSSON MOBILE           :
  10     COMMUNICATIONS (USA) INC., SONY      :
         CORPORATION and SONY CORPORATION OF :
  11     AMERICA,                             :
                                              :            NO. 12-1602-LPS
  12                 Defendants.
         ------------------------------------
  13     ARENDI S.A.R.L.,
                                              :            CIVIL ACTION
  14                 Plaintiff,               :
         v                                    :
  15                                          :
         GOOGLE, INC.,                        :
  16                                          :            NO. 13-919-LPS
                     Defendant.               :
  17     ------------------------------------
         ARENDI S.A.R.L.,
  18                                          :            CIVIL ACTION
                     Plaintiff,               :
  19     v                                    :
                                              :
  20     OATH HOLDINGS INC., and OATH INC.,   :
                                              :            NO. 13-920-LPS
  21                 Defendants.              :

  22

  23

  24

  25
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 3 of 50 PageID #: 4842
                                                                          3


   1     APPEARANCES:

   2
                        SMITH KATZENSTEIN & JENKINS, LLP
   3                    BY: NEAL C. BELGAM, ESQ.

   4                          and

   5                    SUSMAN GODFREY, L.L.P.
                        BY: JOHN P. LAHAD, ESQ., and
   6                         EMI LAWSON, ESQ.
                             (Houston, Texas)
   7
                              and
   8
                        SUSMAN GODFREY, L.L.P.
   9                    BY: MAX I. STRAUS, ESQ.
                             (New York, New York)
  10
                              and
  11
                        SUSMAN GODFREY, L.L.P.
  12                    BY: KALPANA SRINIVASAN, ESQ.
                             (Los Angeles, California)
  13
                              Counsel for Arendi S.A.R.L.
  14

  15                    FISH & RICHARDSON, P.C.
                        BY: JEREMY DOUGLAS ANDERSON, ESQ.
  16
                              and
  17
                        FISH & RICHARDSON, P.C.
  18                    BY: STEVEN R. KATZ, ESQ.
                             (Boston, Massachusetts)
  19
                              and
  20
                        FISH & RICHARDSON, P.C.
  21                    BY: ANDY SCHWENTKER, ESQ.
                             (Washington, District of Columbia)
  22
                              Counsel for LG Electronics, Inc.,
  23                          LG Electronics USA, Inc., and LG
                              Electronics Mobilecomm U.S.A., Inc.
  24                          in Civil Action No. 12cv1595-LPS

  25
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 4 of 50 PageID #: 4843
                                                                          4


   1     APPEARANCES:     (Continued)

   2
                        DLA PIPER, LLP
   3                    BY: BRIAN A. BIGGS, ESQ.

   4                          and

   5                    DLA PIPER, LLP
                        BY: CHRISTINE K. CORBETT, ESQ.
   6                         (East Palo Alto, California)

   7                          and

   8                    DLA PIPER, LLP
                        BY: ROBERT C. WILLIAMS, ESQ.
   9                         (San Diego, California)

  10                          Counsel for Apple, Inc. in
                              Civil Action No. 12cv1596-LPS
  11

  12                    MORRIS JAMES, LLP
                        BY: CORTLAN S. HITCH, ESQ.
  13
                              and
  14
                        McGuireWoods, LLP
  15                    BY: JASON W. COOK, ESQ.
                             (Dallas, Texas)
  16
                              Counsel for Blackberry Limited
  17                          and Blackberry Corporation in
                              Civil Action No. 12cv1597-LPS
  18

  19                    POTTER ANDERSON & CORROON, LLP
                        BY: DAVID E. MOORE, ESQ.
  20
                              and
  21
                        PAUL HASTINGS, LLP
  22                    BY: ROBERT W. UNIKEL, ESQ.
                             (Chicago, Illinois)
  23
                              Counsel on behalf of Motorola Mobility LLC
  24                          f/k/a Motorola Mobility, Inc. in
                              Civil Action No. 12cv1601-LPS
  25
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 5 of 50 PageID #: 4844
                                                                          5


   1     APPEARANCES:     (Continued)

   2
                        MORRIS NICHOLS ARSHT & TUNNELL, LLP
   3                    BY: RODGER D. SMITH, II, ESQ.

   4                          and

   5                    VENABLE, LLP
                        BY: JEFFRI A. KAMINSKI, ESQ.
   6                         (Washington, District of Columbia)

   7                          Counsel on behalf of Sony Mobile
                              Communications (USA) Inc. f/k/a Sony
   8                          Ericsson Mobile Communications (USA) Inc.,
                              Sony Corporation and Sony Corporation of
   9                          America in Civil Action No. 12cv1602-LPS

  10
                        POTTER ANDERSON & CORROON, LLP
  11                    BY: DAVID E. MOORE, ESQ.

  12                          and

  13                    PAUL HASTINGS, LLP
                        BY: ROBERT W. UNIKEL, ESQ.
  14                         (Chicago, Illinois)

  15                          Counsel for Google Inc. in
                              Civil Action No. 13-919-LPS
  16

  17                    MORRIS NICHOLS ARSHT & TUNNELL, LLP
                        BY: ANTHONY D. RAUCCI, ESQ.
  18
                              and
  19
                        VENABLE, LLP
  20                    BY: JEFFRI A. KAMINSKI, ESQ.
                             (Washington, District of Columbia)
  21
                              Counsel on behalf of Oath Holdings Inc., and
  22                          Oath Inc. in Civil Action No. 13cv920-LPS

  23

  24

  25
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 6 of 50 PageID #: 4845
                                                                          6


   1                                     - oOo -

   2                             P R O C E E D I N G S

   3                    (REPORTER'S NOTE:     The following argument by

   4     telephone conference was held remotely, beginning at 10:38

   5     a.m.)

   6                    THE COURT:    Good morning, everybody.      This is

   7     Judge Stark.     I'm going to have you put your appearances on

   8     the record.     We'll go in order of the number of the cases.

   9                    First for the LG Electronics case, who is there

  10     for plaintiff, please?

  11                    MR. BELGAM:    Your Honor, it's Neal Belgam for

  12     the plaintiff in all of the cases on behalf of Arendi.            I

  13     have with me on the phone, Kalpana Srinivasan, John Lahad,

  14     Emmy Watson and Max Straus.

  15                    THE COURT:    Okay.   Thank you.

  16                    And you don't have to repeat that in every case

  17     of course.     Good morning to you.

  18                    Let me ask everyone to please be on mute unless

  19     you are speaking or about to speak.

  20                    Who is there for LG, please?

  21                    MR. ANDERSON:    Good morning, Your Honor.       Jeremy

  22     Anderson from Fish & Richardson.        And with me are my

  23     colleagues, Steven Katz and Andy Schwentker.

  24                    THE COURT:    Okay.   Good morning.

  25                    And in the 1596, who is there for Apple?
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 7 of 50 PageID #: 4846
                                                                          7


   1                    MR. BIGGS:    Good morning Your Honor, this is

   2     Brian Biggs from DLA Piper on behalf of Apple.           With me the

   3     on the line are my co-counsel, Christine Corbett and Rob

   4     Williams as well as an Apple representative, in-house

   5     counsel, Matthew Clements.

   6                    THE COURT:    Thank you.

   7                    And 1597, who is there for defendants?

   8                    MR. HITCH:    Good morning, Your Honor.       On behalf

   9     of BlackBerry, it's Cortlan Hitch from Morris James; and

  10     with me I have my co-counsel, Jason Cook from McGuireWoods.

  11                    THE COURT:    Okay.   Good morning.

  12                    In 1601, Motorola.

  13                    MR. MOORE:    Good morning, Your Honor.       Dave

  14     Moore from Potter Anderson.        With me on the line is my

  15     co-counsel, Rob Unikel.       We are also appearing today in the

  16     Google action which is 13-919, and we are joined by a Google

  17     representative, Marisa Williams.

  18                    THE COURT:    Okay.   Thank you.    Good morning.

  19                    In 1692, Sony.

  20                    MR. SMITH:    Good morning, Your Honor.       Rodger

  21     Smith at Morris Nichols for the Sony defendants along with

  22     Jeffrey Kaminski from Venable.

  23                    THE COURT:    Okay.   Good morning.

  24                    And in 920, Oath Holdings -- 13-920.

  25                    MR. RAUCCI:    Good morning, Your Honor.       This is
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 8 of 50 PageID #: 4847
                                                                          8


   1     Anthony Raucci at Morris Nichols on behalf of the other

   2     defendants along with Jeff Kaminski as well from Venable.

   3                    THE COURT:    Okay.   Anybody else who wanted to

   4     note an appearance?

   5                    All right.    Thank you.    So we're here on seven

   6     Arendi cases.     Plaintiff in all of them is Arendi, S.A.R.L.,

   7     the first one versus LG Electronics Inc., et al, Civil

   8     Action 12-1595-LPS.      The other ones are -- could I ask you

   9     to put me on mute please.       There is a lot of feedback.

  10     Thank you -- 12-1596, 12-1597, 12-1601, 12-1602, 13-919, and

  11     15-920.

  12                    This is the time we set to hear argument on what

  13     I believe are two related motions which broadly relate to

  14     Motorola APM and then a motion brought in all seven cases I

  15     believe relating to the priority of the patent.

  16                    I'm still getting a lot of feedback.        If you

  17     all could double check that you have me on mute please, that

  18     would be helpful.      Thank you.

  19                    I'm sure you saw the order that dealt with a

  20     couple of other motions relating to the DOE.           We're not

  21     going to spend our time talking about that.

  22                    I do want to provide you a chance for some brief

  23     argument on these two motions related to the Motorola app,

  24     we'll start there.

  25                    We are still getting some feedback.        I hope you
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 9 of 50 PageID #: 4848
                                                                          9


   1     all can hear me.

   2                    The two motions relating to the Motorola app

   3     largely overlap at least in my view so we'll hear from

   4     plaintiffs first on both of those and then from the

   5     defendants.

   6                    So whoever is there for Arendi, provided you can

   7     hear me, let's see if I can hear you.

   8                    MR. STRAUS:    Your Honor, this is Max Straus for

   9     Arendi.

  10                    I'm also hearing a little bit of feedback so if

  11     you have trouble hearing me, please speak up and I'll try to

  12     do the same.

  13                    THE COURT:    Okay.

  14                    MR. STRAUS:    Arendi timely disclosed email

  15     calendar in the messaging or messages of its first computer

  16     program, and Arendi repeatedly confirmed the facts remain

  17     in the case.     Thus, with respect to Motorola's affirmative

  18     motion to strike Dr. Smedley's reliance on those apps, we

  19     shouldn't even need to reach the Pennypack factors so Arendi

  20     would prevail under those factors.

  21                    In contrast, Motorola failure to engage in

  22     discovery concerning these apps are accurate grounds that

  23     all apps identified by Arendi were Googles apps justifies

  24     the narrow targeted relief requested be Arendi in its motion

  25     to strike.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 10 of 50 PageID #: 4849
                                                                           10


    1                   And --

    2                   THE COURT:    Let Me -- yes, let me interrupt

    3     you.   We looked very carefully as these two motions.           It

    4     looks to me, I could be -- I could of course be wrong, I'm

    5     sure you will think I am, but it looks to me like there was

    6     a misunderstanding here.       It looks to me like both sides

    7     didn't ask the direct question they needed to ask to resolve

    8     that misunderstanding.

    9                   I apologize for that feedback.        I hope you can

   10     hear me.

   11                   My question really to both sides starting with

   12     plaintiffs of course is if I, if I think there is a

   13     misunderstanding, why shouldn't I just, you know, in the

   14     context of this case, let you do whatever discovery of

   15     fact and expert discovery you need to resolve the prejudice.

   16     There is time because we don't have a trial date.

   17                   I mean the idea of not -- now that we know there

   18     is source code, the idea that we still present infringement

   19     case without looking at the source code seems like an odd

   20     resolution.

   21                   On the other hand, not letting you all make the

   22     allegations that it seems you have never dropped from the

   23     case also seems like an odd outcome.

   24                   So what is the plaintiff's view on that?

   25                   MR. STRAUS:    So I think if the proposal that the
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 11 of 50 PageID #: 4850
                                                                           11


    1     Court is making is that discovery be reopened and we sort of

    2     go back a year in time and submit additional expert reports,

    3     I think from our perspective the cases have been pending

    4     since 2012 and a great deal of time and effort in resources

    5     have already been invested in these cases.          And we believe

    6     that we have sufficient evidence to move forward on these

    7     cases and, quite frankly, that Motorola did as well and know

    8     that Google wrote in its reply report in response to our

    9     affirmative motion -- I'm sorry, that they wrote in their

   10     reply report in support of their affirmative motion that

   11     Dr. Rinard lacked access to necessary code.          But quite

   12     frankly in his report, Dr. Rinard wrote that he relied on

   13     the Motorola source code.

   14                   So from our perspective, we have the information

   15     that we need to go ahead, provided there is very limited

   16     relief we're requesting.       And I think that Motorola has

   17     shown that it has adequate information as well.

   18                   THE COURT:    Right.    But am I right, you're

   19     asking me not to permit their expert to state opinions based

   20     on the source code that we now know exists with respect to

   21     these Motorola apps?      Is that right?

   22                   MR. STRAUS:    Not at all.     Not at all.    The

   23     request that we put forward in this outline in the proposed

   24     order is specifically and intentionally narrow.

   25                   We have no problem with Motorola's expert
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 12 of 50 PageID #: 4851
                                                                           12


    1     challenging the accuracy of our expert's code traces.            We

    2     have no problem with Motorola's expert opining that those

    3     code traces don't in fact support the theory of

    4     infringement.     The specific relief that we've requested is

    5     directed toward preventing Motorola's expert from making

    6     unfair advantage of the misstatements during this case.

    7                   So, for example, Motorola is here today arguing

    8     that our reliance on the messages app on the Motorola G6

    9     should be struck because it is in fact a Motorola app.

   10                   If we look at Dr. Rinard's report, their

   11     expert's report, Dr. Rinard is arguing that our expert

   12     improperly relied on source code from Motorola because that

   13     same app is in fact a Google app.

   14                   We have been -- because we were deprived the

   15     opportunity to engage in document discovery in depositions

   16     of their technical witnesses that could have resolved these

   17     things, that is an issue that, that we don't think they

   18     should be able to take advantage of.

   19                   As another example, their expert has opined that

   20     our expert has failed to show that certain source code is

   21     actually executed.      Not that the traces are necessarily

   22     wrong but that we haven't shown that it's actually executed

   23     on the devices.

   24                   That again is something that could have easily

   25     been cleared up in a deposition and isn't something that we
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 13 of 50 PageID #: 4852
                                                                           13


    1     think is fair for Dr. Rinard to make hey of at this stage of

    2     the case.

    3                   THE COURT:    Okay.    Well, so he -- you would

    4     permit Dr. Rinard; even if I grant the relief you want,

    5     Dr. Rinard can rely on some of the Motorola source code,

    6     just not all of it?

    7                   MR. STRAUS:    Correct.

    8                   I don't think that is how I would phrase it.            I

    9     think the way that I would phrase is it that Dr. Rinard is

   10     certainly permitted to challenge the accuracy of our

   11     expert's understanding of the source code that was produced,

   12     whether the code was correctly read, correctly interpreted

   13     and whether that code in turn supports or does not support

   14     the proposition that certain claim elements are practiced

   15     when that code is executed.

   16                   THE COURT:    Okay.    Well, that sounds to me like

   17     that is a different answer than to what you answered me

   18     first.   Are you asking me to say Dr. Rinard can't rely on

   19     the Motorola source code that we all now know exists?            Is

   20     that -- is the answer to that yes or no?

   21                   MR. STRAUS:    The answer to that is that

   22     Dr. Rinard may, may rely on that source code with the narrow

   23     limitations that we proposed.

   24                   THE COURT:    All right.    Let me hear from the

   25     defendants on this before we go any further.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 14 of 50 PageID #: 4853
                                                                           14


    1                   And, again, I'd ask everyone please put me on

    2     mute, if you can.     It's clear that somebody has not muted

    3     us.   I'm getting a lot of feedback.

    4                   But whoever is going to speak for the defendants

    5     on these Motorola apps motions, tell me which is your

    6     reaction to what I'm proposing about reopening discovery on

    7     these points.

    8                   MR. UNIKEL:    Your Honor, this is Rob Unikel of

    9     Paul Hastings on behalf of Motorola.

   10                   First, can you hear me, Your Honor?

   11                   THE COURT:    I can.    Thank you.

   12                   MR. UNIKEL:    Great.    Your Honor, in answer to

   13     your question, there is two fundamental points that I need

   14     to make.

   15                   No. 1 is we did offer Motorola witnesses for

   16     deposition, both 30(b)(6) and 30(b)(1).         Arendi declined

   17     those deposition for whatever reason.         And had there been

   18     any confusion about whether or not there was Motorola code

   19     or whether or not Motorola apps were somehow being excluded

   20     if they had simply taken depositions of our technical

   21     witnesses, this would have been abundantly clear.

   22                   And, No. 2, in the correspondence about the

   23     contentions that we had with Arendi at the beginning when

   24     Motorola was creating questions and issues about the

   25     contentions that were provided, you can see in the exhibits
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 15 of 50 PageID #: 4854
                                                                           15


    1     we provided, particularly Exhibit D to our motion, which is

    2     this correspondence of April 15th, 2019, where we record our

    3     agreement with Arendi that their earlier contention, the

    4     2013 contentions that they're now pointing to could not, by

    5     agreement of the parties, apply to any product sold after

    6     December 2013 or to any product that runs a version of

    7     Android after Android 4.

    8                   So that was the agreement that the parties came

    9     to, to prevent us from filing motions to compel additional

   10     contentions or to strike the additional contentions.            And

   11     that is recorded in the correspondence.

   12                   The big issue that we have now is apparently

   13     they want to, they want to accuse devices that were sold

   14     after December 2013 and that run versions of Android 5, 6,

   15     7, and 8 that include the Motorola apps.

   16                   And by our agreement, that was not permitted.

   17     It is not permitted, and there is no contentions from after

   18     the 2013 contentions, so nothing in 2018 when they filed

   19     their new contentions and new accused devices that accuse

   20     any Motorola apps.

   21                   In fact, everybody agrees that in the 2018

   22     contentions, the only apps that were accused are Google apps

   23     that are running on Motorola devices.

   24                   THE COURT:    All right.    Well, you can straighten

   25     me out, but it doesn't seem like it's that simple.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 16 of 50 PageID #: 4855
                                                                           16


    1                   They say -- I apologize.       I'm still getting

    2     feedback, but you can hear me, Mr. Unikel?

    3                   MR. UNIKEL:    I can.    Thank you, Your Honor.

    4                   THE COURT:    They say they were always accusing

    5     preinstalled apps which as I understand it could include

    6     Google and could include Motorola apps.         They clearly

    7     accuse Motorola apps back in 2013, I think it was.           And

    8     they understood your side consistently telling them that you

    9     didn't have anything on the Motorola apps and they had no

   10     way of knowing that there was any distinction that you were

   11     going to make ultimately between the Motorola and the Google

   12     apps.

   13                   So I mean where do I have that analysis wrong?

   14                   MR. UNIKEL:    The analysis, Your Honor, I think

   15     breaks down where the contentions are involved.

   16                   So in the 2018 contentions, there was no

   17     accusation against the Motorola apps.         Every app that is

   18     listed, charted, accused is a Google GMS app.

   19                   They're pointing now --

   20                   THE COURT:    Well, hold on.     Hold on.    Hold on.

   21                   What can you point to that shows that they were

   22     aware that they were only charting a set of Google GMS apps

   23     and thereby excluding Motorola apps as opposed to charting

   24     what you all agreed to be charted, what you all based in

   25     part on the representative phones used to do?
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 17 of 50 PageID #: 4856
                                                                           17


    1                    I mean where can you point to that they

    2     understood that the Motorola apps were different than the

    3     Google apps and therefore they were effectively disclaiming

    4     any further allegations against Motorola?          I'm missing

    5     that.

    6                    MR. UNIKEL:   So, Your Honor, the two places I

    7     would point to you are first is -- and this is Exhibit D to

    8     our -- which is in March of 2019, we sent them a letter

    9     about the contentions indicating our concerns about the

   10     contentions and the lack of certain disclosures in the

   11     contentions.    And on page 3 of that letter, we list the

   12     exact combinations that were accused in the 2018 contentions

   13     and that we consider to be the accused apps in the case.

   14                    If you look at the list of those combinations,

   15     it is all Motorola devices and Google apps.          We state in

   16     that letter that based on our understanding of the

   17     contentions, that these are the only combinations that are

   18     accused in the case, and we still have concerns about their

   19     failure to chart certain aspects of those combinations.

   20                    We then agreed with them that to cure those

   21     problems, the contention that those combinations, they

   22     could submit more complete charts with regard to four of the

   23     Google apps instead of all of the Google apps that they had

   24     included in the combinations, and they then went ahead and

   25     did chart those Google apps.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 18 of 50 PageID #: 4857
                                                                           18


    1                   In multiple correspondence that followed,

    2     including all of the correspondence that Arendi cites in its

    3     motion papers, we repeatedly said to them throughout the

    4     case, the source code for the accused apps, Motorola doesn't

    5     have.   And we said repeatedly the reason Motorola doesn't

    6     have the source code for the accused apps is because we

    7     received it from Google, which is of course only possible if

    8     we're talking about the Google apps.

    9                   And again at no time did they say to us, well,

   10     we need a deposition, for example, because we don't

   11     understand how you could not have code for your own apps.

   12     And the reason was because it was always the Google apps

   13     until expert reports.

   14                   THE COURT:    But why can't it -- I mean what

   15     rules out the possibility that they thought you were saying

   16     the Google apps and the Motorola apps are the same, they

   17     run on the same source code, and/or for some other reason,

   18     you know, you outsourced the development I suppose of the

   19     Motorola apps, and for whatever reason you were stonewalling

   20     and just saying we don't have, we're not going to get our

   21     own Motorola source code?

   22                   I mean again, it looks -- I don't see where you

   23     specifically say the Goggle apps and the Motorola apps,

   24     which we recognize you, you independently and separately

   25     accused at the outset of the case, they are two different
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 19 of 50 PageID #: 4858
                                                                           19


    1     things.    They have two separate sets of source code.          We've

    2     got the Motorola ones, but we understand you not to be

    3     accusing them any more.      Please let us know if we're wrong.

    4     And we don't have any Google source code but we recognize

    5     you're alleging infringement of Google.

    6                   I mean where is something with that level of

    7     clarity that rules out the possibility that the plaintiff

    8     was acting in good faith and simply misunderstood what you

    9     were telling them?

   10                   MR. UNIKEL:    Your Honor, I cannot point to

   11     something that has the clarity and completeness of what you

   12     just described in part because this was obviously an ongoing

   13     discussion that was revolving around the lack of clarity in

   14     the contentions.

   15                   What I can say is in that April 15th, 2019

   16     letter, we specifically memorialized the agreement that

   17     the earlier contentions, which are the only contentions that

   18     mention the Motorola apps, were going to be limited to

   19     products from December 2013 and before and to versions of

   20     Android, 1 through 4.

   21                   And what I can tell Your Honor is that was the

   22     agreement.    That was because those contentions were the only

   23     contentions that mentioned any Motorola apps.          And if what

   24     Your Honor is saying is that at this point, they should be

   25     permitted to get discovery if they want it on devices that
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 20 of 50 PageID #: 4859
                                                                           20


    1     were in existence before December 2013 or that ran Android's

    2     versions 1 through 4 consistent with our agreement, then I

    3     could understand that.

    4                    But they, at the end of the day, this is their

    5     case.   They are the plaintiffs.       They took none of the

    6     discovery of Motorola witnesses.        They didn't take a single

    7     technical 30(b)(6) witness of a Motorola representative to

    8     ask about source code or Motorola apps or the difference

    9     between Google apps and Motorola apps.         And at the end of

   10     the day it is their case to have prosecuted.          And if they

   11     didn't prosecute it, which we don't believe they did, I'm

   12     not sure that they should be entitled to a do-over two years

   13     after fact discovery, you know, was opened.

   14                    THE COURT:    When they said that they were

   15     accusing of infringement preinstalled apps, was that a term

   16     that was limited to GMS apps?

   17                    MR. UNIKEL:   That is what we understood from the

   18     contentions.    Based on the correspondence where we indicated

   19     to them the combinations of preinstalled apps and devices

   20     that were in the contentions and that were in the charts.

   21     There are many preinstalled apps, for example, Your Honor,

   22     that have nothing to do with the case.         And, obviously, we

   23     didn't assume that all preinstalled apps, regardless of

   24     whether or not they were charted or not, were fair game.

   25                    THE COURT:    All right.   What do you understand
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 21 of 50 PageID #: 4860
                                                                           21


    1     to be the scope of the relief that plaintiff is seeking with

    2     respect to I think it's Dr. Rinard's use of source code?

    3                   MR. UNIKEL:    I must confess, Your Honor, I don't

    4     know the answer to that question.        I'm confused by what it

    5     is that they wish to preclude Dr. Rinard from commenting on.

    6                   Clearly, he needs to have the ability to respond

    7     to their, to their allegations and analyses in the expert

    8     report of Dr. Smedley.

    9                   Obviously, that would have to be done factually

   10     accurate with respect to the actual Motorola apps, so I'm

   11     not really sure what they were proposing that he should be

   12     precluded from speaking about.

   13                   THE COURT:    And if I were to, if I were to

   14     permit further discovery on this, I think what you are

   15     saying is, you would ask me to consider limiting it to

   16     anything relevant to the Motorola apps through 2013 and

   17     Android 4; is that right?

   18                   MR. UNIKEL:    Correct, Your Honor.

   19                   THE COURT:    And if I did that, do you have any

   20     sense as to how much time, how much effort, how much expense

   21     would be involved in reopening discovery on that point?

   22                   MR. UNIKEL:    I guess it depends on how broadly

   23     discovery were to reopen on that point.

   24                   If it were purely restricted to, you know,

   25     review of code, to the extent that that could be done, I'm
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 22 of 50 PageID #: 4861
                                                                           22


    1     not sure how easy or difficult that would be to collect.

    2     Obviously, we would be dealing with old code.

    3                   So we'd just deal with how quickly and easily we

    4     could get that code collected, and then perhaps if there

    5     was, you know, one 30(b)(6) deposition about how those

    6     worked, that obviously would limit the amount of discovery.

    7     If it was a full open season on, you know, discovery going

    8     back to those apps, which obviously nobody thought was in

    9     the case before now, it could be a bigger and more expensive

   10     effort.

   11                   THE COURT:    Right.    Okay.   I'll come back to

   12     you, but let me turn it back to plaintiff at this point.

   13                   If you would, respond first to the point that

   14     you did clearly agree that you were not going to be

   15     proceeding with alligations against, you know, the products

   16     after 2013 or versions Android after 4.         Respond to that,

   17     please.

   18                   MR. STRAUS:    Absolutely.      Thank you, Your Honor.

   19                   So counsel has referred a few times to an email

   20     of his from April 15th.      That email did state that it was

   21     his understanding that the 2013 contentions ended in 2013.

   22     He has neglected to mention a second e-mail that was sent

   23     the following day by counsel from Arendi on April 16th which

   24     we have cited to in our letters and is included in Exhibit

   25     D.   And that e-mail makes clear 2013 is not a meaningful
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 23 of 50 PageID #: 4862
                                                                           23


    1     cutoff, and the cutoff, what was intended is that the, the

    2     charts that were served in 2013 applied to the products

    3     that were charted in 2013.       So, for example, the chart that

    4     covered Android version 4 applied to devices running Android

    5     4, whether those devices were released before or after 2013.

    6                    And we did not receive any response, or any --

    7     about that from opposing counsel.        So that is not something

    8     that I think was accurately conveyed during his argument.

    9                    The second related point is that regardless of

   10     that 2013 cutoff, the expert reports in this case really

   11     only deal with two devices.       A representative Moto X and a

   12     representative Moto G6.      And pursuant to Motorola's own

   13     stipulation, the Moto X which was running Android 4.2.2 was

   14     declared to be representative of the functionality of all of

   15     the accused devices running versions of Android prior to

   16     version 8.

   17                    And so what I understand counsel for Motorola to

   18     be trying to do now this morning is, is to renege on that

   19     stipulation and say, well, no, actually that device is only

   20     representative of devices that are running Android version 4

   21     and earlier.

   22                    And that, quite frankly, is unfortunately not

   23     what we agreed to.

   24                    The other points that I would like to make in

   25     response to counsel are that, first of all, there was a meet
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 24 of 50 PageID #: 4863
                                                                           24


    1     and confer between myself and counsel for Motorola on

    2     October 16th of 2019 regarding the scheduling of

    3     depositions.    And we specifically discussed during that

    4     time, Motorola discussed X and the availability to take

    5     technical depositions.      And on that call as well as in

    6     many other calls, there was correspondence and discovery

    7     responses, I was told yet again there was no, there was no

    8     code, there was no meaningful technical knowledge about

    9     individual apps because they're all Google apps.

   10                    And the premise for Google's -- sorry.        The

   11     promise for Motorola's argument that we should have known

   12     it's not what they meant, that we should have known better,

   13     has to be that there is some way on the face of these -- on

   14     the face of these devices, to know whether we're talking

   15     about a Motorola app or whether we're talking about a Google

   16     app but in fact that's not the case.

   17                    These devices, if you pick up a Moto X and if

   18     you look at the claim charts we have included as exhibits

   19     to our letter briefs, the apps are labeled as email,

   20     calendar, messages, messaging.        They're not labeled as

   21     Google calendar, Motorola calendar.         The Google Motorola

   22     distinction is not a distinction that we ever made.           It's a

   23     distinction that Motorola is now making long after discovery

   24     closed.

   25                    And then finally, the 2019 contentions I really
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 25 of 50 PageID #: 4864
                                                                           25


    1     don't think are read fairly as limited to Google apps.

    2                   For example, we accuse on those devices we

    3     depict on a Moto G6, which again is exactly the same device

    4     at issue in these reports, messages.         And if you look at

    5     the caption, if you look at the written description, it

    6     doesn't say Google messages, it says messages.          And without

    7     the benefit of the very discovery we were deprived of,

    8     there was no way for us to know whether we were talking

    9     about Google messages or Motorola messages.          What mattered

   10     for our purposes is we were going after the preinstalled

   11     messages app on these devices.

   12                   And so there, I don't think it really was just a

   13     misunderstanding.     I do think that at a minimum, Motorola

   14     knew that the 2013 charts were at issue in this suit at

   15     least at a minimum with respect to the devices prior to 2013.

   16                   They have -- even today, they're not contesting

   17     that Motorola apps were installed and were charted in the

   18     2013 charts with respect to those devices.          And so that

   19     really raised the question why was no Motorola technical

   20     material, why was no Motorola app material ever produced to

   21     us in this case, and why were we repeatedly told that all

   22     apps at this issue were Google apps?

   23                   And there frankly was no way for us to know

   24     whether they were Motorola or Goggle apps until we received

   25     Dr. Rinard's report this past October.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 26 of 50 PageID #: 4865
                                                                           26


    1                    THE COURT:    You had access to some source code,

    2     I believe.    Why would that not have been sufficient for your

    3     expert to realize previously that there was a distinction

    4     between the Google and the Motorola apps?

    5                    MR. STRAUS:    So Motorola produced two source

    6     code or produced a source code computer with two sets of

    7     files on it.    That computer did include some app code as

    8     well as some OS code.       It included app code for apps that

    9     weren't on the representative devices.         It included source

   10     code for some apps that were at least in the same class as

   11     what we found in the representative devices.

   12                    We were repeatedly told by counsel, including on

   13     a call on a July 28th of just this summer, that the code on

   14     those devices was not the code that was used to produce the

   15     apps actually installed on these devices, and that the codes

   16     that was there was irrelevant.        He didn't know why it was

   17     produced.    I frankly at the time was unsure why it was

   18     produced.

   19                    The reason why it is discussed in the report,

   20     if you look at the source code appendix to Dr. Smedley's

   21     expert, first expert report, it's because when Dr. Smedley

   22     went in and looked at this code, he saw that it materially

   23     aligned with some of the operation of the apps at issue on

   24     these devices and therefore was, was helpful additional,

   25     buttressing evidence for his opinion of infringement.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 27 of 50 PageID #: 4866
                                                                           27


    1                   He also discussed publicly available published

    2     source code, AOSP source code, which is it's both similar to

    3     some of the code that he discussed in the apps and also he

    4     saw materially aligned with the, with the operation of the

    5     produced representative devices.

    6                   What he wasn't able to say is that this is the

    7     source code for the apps.       And even this morning on the

    8     call, I don't understand counsel to be saying that the code

    9     they produced was the source code for the apps.           He just

   10     told us he would have to go back and investigate what other

   11     app code has to be aggregated for us to review.

   12                   MR. UNIKEL:    Your Honor, this is Rob Unikel.

   13     May I offer a quick response?

   14                   THE COURT:    Yes, go ahead.

   15                   MR. UNIKEL:    What I can say is that if this was

   16     coming up in the context of a motion to compel or a motion

   17     for protective order in the middle of fact discovery, that

   18     might be one thing.

   19                   Fact discovery closed more than a year ago.           And

   20     this, you know, as part of Arendi's case, which they, you

   21     know, were pursuing in fact discovery for multiple years, if

   22     there were questions about what code they had and what code

   23     they didn't have, they could have raised those to us to be,

   24     to be more clear.

   25                   If they wanted to take a deposition of
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 28 of 50 PageID #: 4867
                                                                           28


    1     Motorola's people to understand what exactly were the apps,

    2     who designed the apps, who has the code for the apps, they

    3     could have done any of that.

    4                    The fact that they did not pursue any of that

    5     during fact discovery and then just tried to add these

    6     things in during expert reports is the problem from our

    7     perspective.    And in sort of to use the baseball term "tie

    8     goes to the runner," it seems to me that if the party with

    9     the affirmative burden of pursuing their case, which is

   10     Arendi here, didn't clarify the issues, didn't take any of

   11     the depositions they needed to, didn't pursue any of the

   12     source code, that it becomes kind of too late and that falls

   13     on their shoulders.

   14                    That being said, you know, we did produce the

   15     code that we thought was relevant to produce the

   16     representative devices, which we did.         We certainly didn't

   17     withhold things or try and obscure things.          If there was any

   18     miscommunication or misunderstanding on Arendi's part, I do

   19     believe that burden falls to Arendi.

   20                    THE COURT:   But, you know, I appreciate that

   21     argument, but it's full of problems as well.          I mean you all

   22     were repeatedly clear that you had no source code to produce

   23     with respect to the Motorola apps.        Why should the plaintiff

   24     have assumed that you're making a misstatement?           What would

   25     have put them on notice to think that they needed to take a
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 29 of 50 PageID #: 4868
                                                                           29


    1     deposition, a 30(b)(6) deposition of Motorola to find out

    2     if what counsel were telling them, hey, we don't have any of

    3     this source code, to find out if that was true?

    4                   I mean, I still have not seen where I can point

    5     to to say plaintiff was acting in somewhat bad faith and

    6     knew that the Motorola apps were not in the case and knew

    7     that it was nonsensical to be told that Motorola didn't have

    8     Motorola source code?

    9                   I mean they took you at your word that you, you

   10     didn't have this stuff, so it's hard for me to see why I

   11     should just tell them I needed to do more to test out what

   12     you were representing.

   13                   MR. UNIKEL:    Your Honor, all I can say on that

   14     is that the comments that they're pointing to where they say

   15     we didn't have the source code were always clear that the

   16     reason we didn't have the source code was because those, the

   17     apps they were referring to, were the Google apps.           At no

   18     point did we say to them we don't have Motorola code for

   19     Motorola apps.

   20                   And I am not aware of any instance where we would

   21     suggest that we did not have Motorola code for Motorola apps.

   22     Everything was always about the Google apps precisely because

   23     as we understood, the agreement with them early on for the

   24     contentions as well as the substance of their contentions, it

   25     was only the Google apps that were ever being explored during
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 30 of 50 PageID #: 4869
                                                                           30


    1     discovery during the case.

    2                   THE COURT:    It looks like you did think that,

    3     but again, at best your argument is, you know, plaintiff

    4     effectively dropped the Motorola apps from the case.            I

    5     mean you're candid in your letter briefing that it was an

    6     effective dropping, and I just, I don't see where they

    7     dropped it and you all have a, you know, it seems like,

    8     good faith disagreement about what you were comprising on

    9     that led to these representative claim charts and the

   10     representative products.       The representative products have

   11     the Motorola apps on them.       And the plaintiffs say they

   12     couldn't tell whether they were at the time, you know, from

   13     a user interface basis, Motorola or Google apps.

   14                   I don't think you disagree with that, do you?

   15                   MR. UNIKEL:    I think that had they spent any

   16     time looking into it, Your Honor, that they would have seen

   17     that they were, the distinction between Motorola and GMS,

   18     Google GMS apps, I don't believe they did even the most

   19     basic exploration to find out that difference.

   20                   But can I say what was in their mind?         I cannot,

   21     Your Honor.

   22                   THE COURT:    All right.    Is there anything else

   23     you want to add?

   24                   MR. UNIKEL:    The only thing -- sorry.       The only

   25     thing I would add, if the Court is inclined to order
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 31 of 50 PageID #: 4870
                                                                           31


    1     anything further here I would ask, A, that it be restricted

    2     as we have discussed and agreed upon to, you know, any

    3     Android devices running Android 1 through 4 and before

    4     December 2013 and, No. 2, that if there is additional

    5     discovery, at least it be limited so that this doesn't

    6     become just a completely redo of discovery again, and that

    7     it doesn't -- the expense of it just doesn't overtake what

    8     has already been an incredibly long process.

    9                   THE COURT:    What about the correspondence that

   10     followed up on the one that you pointed me to, that

   11     plaintiff counsel was last referring to, that seems to shed

   12     a different light on what may have been agreed to?           Can you

   13     respond to that?

   14                   MR. UNIKEL:    Yes, Your Honor.

   15                   That follow-up correspondence said that

   16     essentially they were devices that were produced before

   17     December 2013; for example, that used Android version 4.

   18     That those would still be subject to the suit, which we

   19     understood, right?      A device was produced in December 2013

   20     and didn't get sold until the next, early the next year, for

   21     example.    Because it was in inventory, we understood why

   22     that would be included with what was being accused, or

   23     similarly if was an Android 4 phone that was produced in

   24     December or November 2013, we understood why that would also

   25     be encompassed, because it's the same version of Android
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 32 of 50 PageID #: 4871
                                                                           32


    1     subject to the same contentions, but that was essentially to

    2     just eliminate those corner cases.

    3                   That was not to say the agreement on limiting it

    4     to Android 4 or before December 2013 and before was meant to

    5     throw out the limitations altogether and open it up to every

    6     product that came after.       That is the exception as well as

    7     the rule, and we certainly didn't understand them to be

    8     suggesting that when we agreed to the limitation on the

    9     earlier contentions.

   10                   THE COURT:    All right.    I failed to write down

   11     plaintiff's counsel name.       What was your name again, please?

   12                   MR. STRAUS:    Max Straus.

   13                   THE COURT:    Right.    Okay.   Do you want to add

   14     anything?

   15                   MR. STRAUS:    Just that while I would need to

   16     consult with my counsel, I think in light of the

   17     representative products stipulation from Motorola, that if

   18     the Court does see fit to order additional discovery, it be

   19     limited to the two representative products at issue.

   20                   I actually don't think there is any reason to

   21     take additional discovery on Android devices running

   22     Android's version 2, 3, 4 when we know the exact two devices

   23     that are going to be issue at trial.

   24                   THE COURT:    All right.    Well, thank you.

   25                   I am going to give you, that is, plaintiffs and
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 33 of 50 PageID #: 4872
                                                                           33


    1     Motorola, a chance to figure out what discovery needs to be

    2     taken because as I think is probably clear from our now

    3     lengthy discussion, I have not been persuaded that this is

    4     anything other than an unfortunate misunderstanding between

    5     the parties as to whether the Motorola apps are in the case

    6     or out of the case.

    7                   I don't see anywhere clearly that plaintiff

    8     removed their allegation from the Motorola app from the

    9     case.   I don't see anything clearly that shows that

   10     plaintiff understood that the representations that were

   11     being made by the defendant or the compromises that were

   12     reached meant that the Motorola apps were out of the case.

   13                   Saying all that, I don't mean to suggest that

   14     I think that the defendants are acting in bad faith here.               I

   15     think they believed that the Motorola apps were out of the

   16     case, and they believe now that the plaintiff should have

   17     known that, if not, did not.       In fact, either should have

   18     known it or may be even did know it.         Again, they haven't

   19     persuaded me that the plaintiff should have known it or did

   20     know it, but they have persuaded me that they, the

   21     defendants, believe that is true of the plaintiff.

   22                   It is just a long convoluted perhaps way of

   23     saying, I'm not persuaded under Pennypack or any other

   24     analysis that I should now say the Motorola apps are not

   25     accused of infringement and are dropped from the case.            But
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 34 of 50 PageID #: 4873
                                                                           34


    1     I also am not persuaded under Pennypack or any other

    2     analysis I should say that the defendants' expert, for

    3     instance, should be hamstrung in defending against an

    4     infringement allegation of the Motorola apps by, for

    5     instance, not being able to rely on all the source code

    6     that he is aware of.

    7                   So unfortunately, and it is unfortunate because

    8     I recognize no party wants me to do this, and candidly I

    9     don't want to do this, but I see no better alternative to

   10     saying there has got to be further discovery or, or some

   11     other way to ameliorate the prejudice that I see to both

   12     sides from the situation that has resulted.

   13                   So I'm directing you all to meet and confer.          I

   14     can give you until the end of this week to get back to me

   15     with a joint letter that sets out -- I will be hopeful --

   16     a joint proposal as to what, if any, discovery is needed in

   17     terms of fact discovery, in terms of expert discovery, in

   18     terms of a 30(b)(6) deposition, in terms of an expert

   19     deposition or expert reports.       Those are all possibilities.

   20     I'm not closing the door to anything.

   21                   I'm not ordering anything other than that you

   22     put your heads together in good faith, see if you can agree

   23     on how to get out of this mess, and if you can't, then give

   24     me in the letter Friday your specific proposal for how to

   25     get out of this mess.      And I'm going to do my best just to
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 35 of 50 PageID #: 4874
                                                                           35


    1     pick the one that seems most reasonable overall, and hope

    2     that I'm able to discern which one is most reasonable

    3     overall.    I can't do any better than that at this point.

    4                   Any questions about that or any more to say

    5     about this, Mr. Straus?

    6                   MR. STRAUS:    None from me.     Thank you, Your

    7     Honor.

    8                   THE COURT:    Mr. Unikel?

    9                   MR. UNIKEL:    None, Your Honor.      Thank you.

   10                   THE COURT:    All right.    Thank you.     Let's use

   11     our remaining time to address the other motion that has to

   12     do with priority date.      I believe all of the cases have

   13     this motion filed in it.       It's a defense motion to strike.

   14                   Let me hear from whoever is going to represent

   15     the defendants on this, please.

   16                   MR. UNIKEL:    Your Honor, this is Rob Unikel

   17     again for Google and Motorola.        I'll be arguing for all

   18     defendants with respect to this motion to strike.

   19                   THE COURT:    Okay.

   20                   MR. UNIKEL:    Your Honor, I'll be relatively

   21     brief.   I know we have spent a lot of time already.

   22                   I want to start with one overarching point of

   23     clarification, and that is that conception and invention

   24     date are typically raised for two possible reasons as the

   25     Court is well aware.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 36 of 50 PageID #: 4875
                                                                           36


    1                   One is more generally to provide context and the

    2     invention story at trial.

    3                   And No. 2 is as a declaration or an anchor for

    4     priority date.

    5                   And to be clear, we're not saying that Arendi

    6     should be precluded from presenting its general invention

    7     story and the history of this particular patent, the '843

    8     patent, in a general way.

    9                   What we're saying is that Dr. Sacerdoti in his

   10     report actually uses a newly identified invention date of

   11     July 6th, 1997 and then tries to use it as a priority date

   12     in order to disqualify certain prior art under Section

   13     102(a).

   14                   A few critical facts are not in dispute.

   15                   The first one is that at no time prior to Dr.

   16     Sacerdoti's opening expert report did Arendi ever identify

   17     July of 6th, 1997 as the invention date.         In fact, at that

   18     time --

   19                   THE COURT:    Hold on.    Okay.   Hold on.

   20                   Did they identify "July 1997" and/or "summer

   21     1997" as the invention date previously?

   22                   MR. UNIKEL:    No, Your Honor, not as to the '843

   23     patent.    The most that was disclosed is in interrogatory 9

   24     which was our interrogatory, defendants' consolidated

   25     interrogatory asking for an identification of priority date.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 37 of 50 PageID #: 4876
                                                                           37


    1                   They unequivocally stated that the priority date

    2     for the '853 family was September 3rd, 1998.          As part of the

    3     answer, they said there was conception of the entire '853

    4     patent family in the summer of -- at least as early as the

    5     summer of 1997.

    6                   At no point did they modify the unequivocal

    7     statement about priority date to suggest that they were

    8     claiming priority date to any summer of 1997, July 1997, or

    9     July 6th, 1997 date.      At no time did they ever indicate

   10     that they were claiming priority for any date other than

   11     September 3rd, 1998.      And at no time did they ever

   12     specifically say as to the '843 patent claims that they were

   13     claiming a summer 1997 or July 1997 conception date because

   14     there, obviously to do to that you have to have

   15     corroborating evidence but evidence that corroborates as to

   16     the elements of the claim.       And frankly that is absent from

   17     the material they cited even in the Sacerdoti report, which

   18     is why we understood they might have been offering the

   19     summer 1997 date as part the invention story generally, but

   20     they were definitively declaring September 3rd, 1998 as the

   21     priority date.

   22                   THE COURT:    Well, is that statement in response

   23     to your interrogatory really as unequivocal as you say it

   24     is?   It covered more than just the one patent we're now

   25     talking about, it covered a family of patents; right?
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 38 of 50 PageID #: 4877
                                                                           38


    1                   MR. UNIKEL:    The, the statement covered a family

    2     of patents, correct, Your Honor.

    3                   THE COURT:     And it said as least as early as

    4     September -- or did it -- The September 1998 date, did it

    5     have any qualifier on it?

    6                   MR. UNIKEL:    No, Your Honor.     I'm reading the

    7     statement right now from the interrogatory.          "All patents

    8     in the '853 patent family are entitled to priority to the

    9     Norwegian patent application 984066 filed on September 3rd,

   10     1998".

   11                   THE COURT:     Thank you for that.     I found that

   12     now.    I appreciate that.

   13                   So why can't that be read as here are multiple

   14     patents and each of them is entitled to priority of

   15     September 3rd, 1998, and some of them, including one we're

   16     now concerned with, may be entitled to an earlier date?

   17                   MR. UNIKEL:    Your Honor, that statement says

   18     that all patents in the '853 family, which includes

   19     necessarily the '843 patent, are entitled to that priority

   20     date.    That is not a -- and it could be possible there's

   21     other priority dates.      There's no equivocation in that

   22     language.

   23                   And frankly, Your Honor, throughout the course

   24     of the -- of all the fact discovery, invalidity contentions,

   25     the expert reports, there was no suggestion that they were
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 39 of 50 PageID #: 4878
                                                                           39


    1     amending this to declare and earlier priority date.           We

    2     never received a supplemental response despite numerous

    3     requests for them to supplement, if they felt it was

    4     necessary, their interrogatory answers.

    5                   We received no indication of any kind prior to

    6     the expert report that they were altering their priority

    7     date declaration here.

    8                   This is about as unequivocal as you can get in

    9     terms of what priority date they're claiming for the '853

   10     patent family.     And it is not just a family generally, it is

   11     all patents in the family.

   12                   THE COURT:    So if I grant your motion, would I

   13     be permitting them nonetheless to tell an invention story

   14     that says we conceived of this -- I think it's the '843, the

   15     one we're talking about -- we conceived of this patent on or

   16     about July 6th, 1997?      Did you have any problem with that?

   17                   MR. UNIKEL:    No, Your Honor.     The critical issue

   18     here is that the opinion offered by Dr. Sacerdoti is not

   19     just to present the invention story.         They're actually

   20     trying to disqualify prior art under 102(a) because now

   21     they're saying we actually conceived of all elements of the

   22     invention on July 6th, 1997.

   23                   And the key obviously is with that is there is

   24     a significant amount of relevant art from early 1998 before

   25     the September 3rd, 1998 date which they're attempting to
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 40 of 50 PageID #: 4879
                                                                           40


    1     disqualify by this new invention date.

    2                   But if all they're planning to do is to tell the

    3     story of generally how did this invention come about, what

    4     was the timeline of it for purposes of filling in the

    5     context of the anywhere, at least for Google and Motorola, I

    6     don't believe we would have any objection to that.           It's

    7     really just to see if they're going to use it to try to

    8     disqualify prior art under 102(a).        That is where the rubber

    9     meets the road so to speak.

   10                   THE COURT:    And as I think the answer is the

   11     same if they wanted the to say July 6th, 1997 specifically

   12     as opposed to just summer.       And I may have said the wrong

   13     year, I'm sorry, but as opposed to summer or July generally.

   14                   If it's just the conception date and not

   15     changing the priority date, do defendants have any objection

   16     to a specific date of conception?

   17                   MR. UNIKEL:    Again, from Google and Motorola's

   18     perspective, and I believe for the other defendants

   19     perspective, if that was not a 102(a) date, in other words,

   20     if that was not being used as a specific date for the

   21     purposes of disqualifying prior art under Section 102(a)

   22     and just as an identification of the date for contextual

   23     purposes, I would not have an objection to that.           It's only

   24     if it's being used to disqualify prior art where it becomes

   25     more significant, Your Honor.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 41 of 50 PageID #: 4880
                                                                           41


    1                   THE COURT:    Okay.    Let me pause and see if any

    2     defendants disagree with that.

    3                   (Pause.)

    4                   THE COURT:    Silence is fine.     I'll take silence

    5     as I agree.

    6                   (Pause.)

    7                   THE COURT:    Okay.    I'm going to assume you were

    8     speaking for everyone on that.

    9                   We'll come back to you, Mr. Unikel.         But let me

   10     hear from the plaintiffs at this point.

   11                   MS. LAWSON:    Good morning, Your Honor.       This is

   12     Emi Lawson from Susman Godfrey on behalf of Arendi.

   13                   THE COURT:    Yes, sorry.     I cannot hear you.

   14                   MS. LAWSON:    Sorry, I'll speak up.

   15                   Good morning, Your Honor.       This is Emi Lawson of

   16     Susman Godfrey on behalf of plaintiff.

   17                   THE COURT:    Okay.

   18                   MS. LAWSON:    So I'd like to address a couple of

   19     things Mr. Unikel, you know, raised.

   20                   The first is that I think Your Honor's

   21     understanding of the interrogatory response is more

   22     consistent with Arendi's position and that while the

   23     September 1998 date was identified, that wasn't a limiting

   24     date.

   25                   Arendi has been consistent in its assertions
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 42 of 50 PageID #: 4881
                                                                           42


    1     regarding conception throughout the course of, throughout

    2     the course of litigation.       And Dr. Sacerdoti's

    3     identification of July 6th specifically of 1997 continues to

    4     be consistent with Arendi's position throughout this case.

    5                   Now, it seems that defendants are willing to

    6     accept July 6th, 1997 as a conception date if it is not

    7     relied on for the purposes of establishing a priority date,

    8     which from our, from our perspective implies a date except

    9     that they have been put on notice and July 6th or July of

   10     1997 has been identified as the date of conception.

   11                   Now, if there is a dispute as to the sufficiency

   12     of the evidence related to supporting a priority date, I

   13     think this is an inappropriate vehicle to resolve that

   14     dispute.    So to the extent that defendants seem to accept

   15     July 6th, 1997 as a date that shouldn't be considered in

   16     this case, then this is not the way to go about

   17     disqualifying it as the priority date.

   18                   THE COURT:    Well, but where, where, if ever, did

   19     you say anything further about priority dates before the

   20     reports that we're talking about other than, and after, the

   21     interrogatory response that was quoted?

   22                   MS. LAWSON:    I think it's made clear in

   23     Mr. Hedloy's deposition testimony also discusses July of

   24     1997 as the date of conception; and I think the

   25     understanding that, that is also relevant to the priority
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 43 of 50 PageID #: 4882
                                                                           43


    1     date is evidenced by what is included in defendants' own

    2     expert report.

    3                   If you -- I believe Plaintiff's Exhibit B is

    4     Dr. Rosing's expert report, and there he identifies that he

    5     is aware that Arendi's has identified an earlier priority

    6     date.   Similarly, Dr. Lieberman expressly identifies

    7     December of 1997 as his understanding of Arendi's position

    8     regarding priority date.

    9                   So I think it was made clear through our

   10     interrogatory responses and through Mr. Hedloy's deposition

   11     testimony that not only was Arendi referring to July of

   12     1997 as part of its conception story but additionally

   13     intended to rely on it in making an argument regarding

   14     priority date.

   15                   THE COURT:    But in the interrogatory response,

   16     the only thing you said about priority date was September

   17     3rd, 1998; isn't that right?

   18                   MS. LAWSON:    Yes, that's correct, Your Honor.

   19                   THE COURT:    And you never amended that or

   20     supplemented that response to the interrogatory; correct?

   21                   MS. LAWSON:    Yes, that is correct, Your Honor.

   22     That the interrogatory itself was never supplemented or

   23     amended, but I believe Arendi's position became clear,

   24     throughout the course of fact discovery as XYZ experts

   25     relying on the summer of 1997 as their priority date.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 44 of 50 PageID #: 4883
                                                                           44


    1                   THE COURT:    But at every moment in that in

    2     assuming discovery, that is, following the response to

    3     Interrogatory No. 9, weren't the defendants entitled to rely

    4     on your statement that you were only claiming a priority

    5     date of September 1998?

    6                   MS. LAWSON:    I believe that, again, as we

    7     identified in that Interrogatory No. 9 response, that it

    8     wasn't, it was not merely limited to September of 1998.

    9                   And further, I think whether or not the

   10     defendants now are claiming that that is the only thing they

   11     relied on, again, I think what we can look to, what they --

   12     what was actually in the expert reports in identifying the

   13     scope of the prior art.      Even if we look, for example, to

   14     Dr. Fox's report, it's evident from the scope of the

   15     priority considered that they did not limit themselves

   16     strictly to a priority date of September 8th, 1998.

   17                   THE COURT:    There is nothing in interrogatory,

   18     though, that expressly at least says we're reserving the

   19     right to claim an earlier priority date for one or more

   20     patents-in-suit.     Nothing to that effect; right?

   21                   MS. LAWSON:    I think to the extent that our

   22     objections in the interrogatory state that this is also an

   23     issue that will be, is better reserved for expert reports

   24     and expert discovery, I think to that extent we do raise

   25     an objection and which also -- defendants that the, the
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 45 of 50 PageID #: 4884
                                                                           45


    1     priority date is subject to the December 1997 date we

    2     identified.

    3                   THE COURT:    I think you also objected to the

    4     term "priority date" as being vague in your interrogatory

    5     response.

    6                   Is that -- I guess help me understand that

    7     objection.    Is that one you still stand on?

    8                   MS. LAWSON:    Your Honor, could you repeat the

    9     question?

   10                   THE COURT:    Sure.    I believe one of your general

   11     objections or one of your objections to the interrogatory

   12     was that priority date has at a term might be itself vague.

   13     Does that have any impact here?

   14                   MS. LAWSON:    No, Your Honor.     I think only to

   15     the extent that we provided for response based on the

   16     Norwegian patent, priority date based on the Norwegian

   17     patent based on what we understood priority date meant.

   18                   Again, I think the identification of priority

   19     date as potentially as vague supports our position that we

   20     were leaving open the reliance on the earlier conception

   21     date as referenced in the report.

   22                   THE COURT:    I think the motion also relates to

   23     a document that as I understand it the inventor only found

   24     very recently.     Why shouldn't we strike that document?

   25     Shouldn't he have found that document much sooner in the
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 46 of 50 PageID #: 4885
                                                                           46


    1     course of this case?

    2                    MS. LAWSON:   Yes, Your Honor.      We, Arendi

    3     recognizes that that document was provided after the close

    4     of fact discovery.      However, again, we believe it's not only

    5     consistent with the 19 -- July 1997 conception and priority

    6     date we have identified, but in addition, it's not the only

    7     piece of evidence that is cited by Dr. Sacerdoti in his

    8     report.

    9                    And, additionally, that Arendi has not --

   10     this is not a matter of gamesmanship or that this was an

   11     inadvertent, inadvertent situation that the document was not

   12     produced earlier in the case.

   13                    But we received no benefit from withholding this

   14     core document or not providing it earlier.          And to the

   15     extent that it doesn't change Arendi's fundamental position,

   16     we don't believe that it should be, should be struck.

   17                    THE COURT:    Okay.   Is there anything else you

   18     want to add?

   19                    MS. LAWSON:   That's all, Your Honor.

   20                    THE COURT:    Okay.   Thank you.

   21                    Mr. Unikel, do you want to respond?

   22                    MR. UNIKEL:   Yes, a few brief responses.         Thank

   23     you, Your Honor.

   24                    First is the interrogatory response itself is

   25     declarative, it is unequivocal, and it's unambiguous.
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 47 of 50 PageID #: 4886
                                                                           47


    1                   And if we're not permitted to rely on such

    2     statements in interrogatory responses, then they become

    3     effectively meaningless.

    4                   Here, this is the priority date we understood at

    5     all times them to be claiming all the way up through expert

    6     reports, which is why our experts did in fact use September

    7     3rd, 1998 as the priority date, consistent with their

    8     declaration which was never amended.

    9                   Second, I just want to, I want to disagree with

   10     the point at the outset of opposing counsel's argument, we

   11     the defendants do not accept July 6th, 1997 as a properly

   12     corroborated conception date, nor do we believe we were ever

   13     put on notice of such a date, certainly not that specific

   14     date at any time before the expert report.

   15                   Still to this day, we haven't seen any evidence

   16     that July 6th, 1997 was in fact the conception date for any

   17     purposes.

   18                   But what I was saying in my initial presentation

   19     is I believe that to the extent that this is just the date

   20     that is going to be thrown out as part of the general

   21     conception story and context, that I wouldn't necessarily

   22     have any issue with them using that date in their discussion

   23     so long as it was not a date that was being used to

   24     disqualify prior art or to create a new priority date which

   25     was counter to what they had declared for all purposes in
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 48 of 50 PageID #: 4887
                                                                           48


    1     the interrogatory response.

    2                   And the last point I will make, Your Honor, is I

    3     cannot speak to any other experts reports, but Dr. Fox, who

    4     was Google's and Motorola's expert, nowhere recognizes in

    5     any way that there is a different possible conception or

    6     priority date here other than September 3rd, 1998.

    7                   He discusses some of the early products which,

    8     which had certain features that are covered by the patent,

    9     but nowhere did he assume or deal with the notion that they

   10     might change the priority date from September 3rd, 1998 to

   11     something earlier in 1997.

   12                   So that is certainly just is not true for

   13     Dr. Fox I can say firsthand.

   14                   And as a result, we believe that again the right

   15     answer here is to preclude any opinion that would establish

   16     anything earlier than September 3rd, 1998 as an invention

   17     date or conception date for purposes of priority under 102(a).

   18                   THE COURT:    Okay.    Thank you very much.     I thank

   19     both counsel for the argument on this one.

   20                   On this motion, which is joint I think by all

   21     defendants, I'm granting the motion to strike.

   22                   What do I mean?

   23                   The plaintiffs are not going to be permitted to

   24     proceed on a theory of a priority date prior to September

   25     3rd, 1998 or really anything other than September 3rd, 1998,
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 49 of 50 PageID #: 4888
                                                                           49


    1     which was the one and only expressly disclosed priority date

    2     in response to a clear interrogatory, Interrogatory No. 9.

    3                   The defendants were entitled, from at least every

    4     moment after they got that clear response to Interrogatory No.

    5     9, to proceed with the remainder of discovery in forming their

    6     case on the belief and competent knowledge that the priority

    7     date the plaintiffs were seeking to establish was September

    8     3rd, 1998.

    9                   The plaintiffs will be permitted, I think

   10     without objection but will be permitted to as part of the

   11     general invention story, should they want to put that on at

   12     trial, to use the specific date of July 6th, 1997 as part

   13     of the discussion of the invention story but not for the

   14     purposes of arguing for or suggesting in any way that there

   15     is a priority date that is anything other than September

   16     3rd, 1998, and certainly it goes with that not for any

   17     purpose of trying to disqualify certain prior art that the

   18     defendants are relying on.

   19                   In reaching these conclusions, I've considered

   20     of course the arguments and all the materials considered,

   21     and I considered the Pennypack Factors at all points in my

   22     mind to the same direction.

   23                   I don't know that more needs to be said about

   24     the document, but the document should have been found

   25     sooner.    It may be moot at this point given my rulings on
Case 1:12-cv-01597-LPS Document 188 Filed 01/30/21 Page 50 of 50 PageID #: 4889
                                                                           50


    1     the priority date but I am also persuaded that it would be

    2     wrong to permit that document to come into this case in the

    3     context plaintiffs wish at this stage.         So I am granting the

    4     motion.

    5                   Mr. Unikel, any questions on behalf of

    6     defendants?

    7                   MR. UNIKEL:    No, Your Honor.      Thank you.

    8                   THE COURT:    And Ms. Lawson, anything?

    9                   MS. LAWSON:    No, Your Honor.

   10                   THE COURT:    Okay.    All right.    I believe that

   11     covers all the motions.      Thank you very much.      And we'll be

   12     in recess.    Bye-bye.

   13                   (The attorneys respond, "Thank You, Your Honor.")

   14                   (Telephone conference ends at 11:45 a.m.)

   15

   16            I hereby certify the foregoing is a true and accurate
          transcript from my stenographic notes in the proceeding.
   17

   18                                     /s/ Brian P. Gaffigan
                                         Official Court Reporter
   19                                       U.S. District Court

   20

   21

   22

   23

   24

   25
